Judgment, Supreme Court, New York County (George Daniels, J.), rendered May 17, 1999, convicting defendant, after a jury trial, of grand larceny in the fourth degree (two counts), and criminal possession of stolen property in the fourth degree (two counts), and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
Defendant’s ineffective assistance of counsel claim should have been raised by way of a CPL 440.10 motion because a substantial portion of this claim involves matters of trial strategy, particularly with regard to the allegation that trial counsel opened the door to certain evidence. Upon review of the existing record, we find defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Counsel impeached the credibility of the People’s chief witness by eliciting testimony that he had charges pending and by asking questions to which the witness responded by invoking his Fifth Amendment right not to answer. Counsel’s summation forcefully advocated the theory of the case to which he adhered throughout the trial. Concur — Nardelli, J. P., Mazzarelli, Andrias, Ellerin and Rubin, JJ.